Motion Granted; Dismissed and Memorandum Opinion filed November 20,
2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00727-CR

                 DANA MARIE CRUZ ALEGRIA, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR2912

              MEMORANDUM                         OPINION
      A motion to dismiss the appeal, signed by appellant and her attorney, has
been filed with this court. See Tex. R. App. P. 42.2(a). Because this court has not
delivered an opinion, we grant the motion.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                 PER CURIAM



Panel consists of Justices Boyce, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                       2